
	
		III
		111th CONGRESS
		2d Session
		S. RES. 509
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Burris submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating April 2010 as National
		  STD Awareness Month.
	
	
		Whereas sexually transmitted infections (referred to in
			 this preamble as STIs) (also commonly known as sexually
			 transmitted diseases, or STDs) are a major public health
			 challenge for the United States in economic and human terms;
		Whereas the United States has the highest rate of people
			 with STIs in the industrialized world, with an estimated 19,000,000 new cases
			 occurring each year;
		Whereas each year, approximately ½ of the new cases of
			 STIs occur in young people between the ages of 15 to 24;
		Whereas all people of the United States have an interest
			 in STIs because every community is impacted and everyone pays for the cost of
			 the infections, either directly or indirectly;
		Whereas according to the Centers for Disease Control and
			 Prevention (referred to in this preamble as CDC), STIs impose a
			 tremendous economic burden on the United States, with direct medical costs for
			 treating STIs as high as $15,900,000 per year;
		Whereas in 2008, the CDC estimated that 1 in 4 young women
			 between the ages of 14 and 19 in the United States, or 3,200,000 teenage girls,
			 and nearly 1 in 2 African-American young women are infected with 1 or more of
			 the most common sexually transmitted infections, including the human
			 papillomavirus (referred to in this preamble as HPV), chlamydia,
			 herpes simplex virus, and trichomoniasis;
		Whereas in 2010, CDC data indicated that 1 in 6 Americans
			 between the ages of 14 and 49 years old are infected with type 2 of the herpes
			 simplex virus, a lifelong and incurable infection, and that of the group of
			 infected Americans, African-American women were the most affected group, with a
			 prevalence rate of 48 percent;
		Whereas poverty and lack of access to quality health care
			 exacerbate the rate of infection with the human immunodeficiency virus
			 (referred to in this preamble as HIV) and other STIs;
		Whereas men who have sex with men continue to be
			 disproportionately impacted by STIs, accounting for 63 percent of all syphilis
			 cases in 2008 as compared to only 4 percent of STIs in 2000;
		Whereas racial disparities in rates of STIs are among the
			 worst health disparities in the United States for any health condition;
		Whereas most STIs have been associated with increased risk
			 of HIV transmission and are likely contributing to the ongoing HIV epidemic in
			 the United States;
		Whereas the CDC reports that the 2 most common STIs among
			 young women are HPV, with 18 percent infected, and chlamydia, with 4 percent
			 infected;
		Whereas the long-term health effects of HPV and chlamydia
			 are especially severe for women and include infertility and cervical
			 cancer;
		Whereas vaccination, screening, and early treatment can
			 prevent some of the most devastating effects of STIs;
		Whereas high STI infection rates in the United States
			 demonstrate the need for better ways to reach the individuals most at risk for
			 infection;
		Whereas the CDC recommends—
			(1)annual chlamydia
			 screenings for sexually active women 25 years of age and younger;
			(2)HPV vaccination
			 for girls and women between the ages of 11 and 26 who have not been vaccinated,
			 or who have not completed the full series of shots; and
			(3)screening for
			 HIV, syphilis, chlamydia, and gonorrhea at least once a year for men who have
			 sex with men and who are not in a long-term, mutually monogamous
			 relationship;
			Whereas chlamydia can lead to pelvic inflammatory disease,
			 chronic pelvic pain, infertility, and tubular pregnancies, which can affect the
			 health and well-being of a woman throughout her lifetime;
		Whereas STIs can be transmitted from infected mothers to
			 infants during childbirth and can cause severe health consequences in the
			 infants;
		Whereas STIs often cause social stigma and may have a
			 serious psychological impact among the individuals who are infected;
		Whereas people protect themselves against STIs through
			 participation in programs that provide comprehensive and medically accurate
			 health information and screening and treatment services, including title X of
			 the Public Health Service Act (42 U.S.C. 300 et seq.) and the STI prevention
			 program of the CDC;
		Whereas school-based STI screening programs have been
			 highly successful in cases in which the programs are implemented and are
			 effective at preventing the spread of STIs among adolescents;
		Whereas the sexual and reproductive health needs of men
			 must be more thoroughly recognized and better addressed by the public health
			 and medical provider community in order to more effectively combat the spread
			 of STIs;
		Whereas STI programs in State and local health departments
			 that are funded through the Division of STD Prevention of the CDC are the
			 frontline of the defense of the United States against the spread of
			 STIs;
		Whereas STI screening, vaccination, and other prevention
			 strategies for sexually active women should be among the highest public health
			 priorities; and
		Whereas the CDC observes April as “National STD Awareness
			 Month”: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April 2010 as “National STD
			 Awareness Month”;
			(2)encourages the
			 Federal Government, States, localities, and nonprofit organizations to observe
			 the month with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of sexually transmitted infections (referred to
			 in this resolution as STIs) and protecting people of all
			 ages;
			(3)recognizes the
			 human toll of STIs and the importance of making the prevention, diagnosis, and
			 treatment of STIs an urgent public health priority;
			(4)calls on all
			 people of the United States to learn about STIs and the prevention approaches
			 recommended for STIs; and
			(5)encourages all
			 sexually active individuals to get tested for STIs and to seek appropriate care
			 if infected.
			
